      Case 4:20-cv-00042-WTM-CLR Document 14 Filed 12/01/20 Page 1 of 1


                 IN   THE UNITED    STATES DISTRICT      COURT   FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 BARBARA HOLT,


         Plaintiff,

 V.



 THE NATIONAL PASSENGER                           CASE NO. CV420-042
 RAILROAD CORPORATION d/b/a
 AMTRAK, and JANE DOE I,

         Defendants,



                                    ORDER


        Before    the    Court is    the    parties'   Joint     Stipulation   of

Dismissal With Prejudice. (Doc. 13.) Pursuant to Federal Rule

of Civil Procedure 41(a) (1)(A)(ii), a plaintiff may dismiss an

action by filing "'a          stipulation of dismissal signed by all

parties who have appeared." Accordingly, the parties' request

(Doc.    13)     is     GRANTED    and   this   action     is    DISMISSED   WITH

PREJUDICE. Each party shall bear its own costs and attorneys'

fees. The Clerk of Court is DIRECTED to close this case.


       SO ORDERED this'             day of December 2020.




                                           WILLIAM T. MOORE, JR.
                                           UNITED STATES   DISTRICT    COURT
                                           SOUTHERN   DISTRICT    OF GEORGIA
